EXHIBIT 10.1
 
Executive Management Incentive Compensation
Program                                                                                                                                                                                                 
 Kearny Bank
 
 
This document outlines the Kearny Bank Executive Management Incentive
Compensation Program (the “Program”) by and between Kearny Financial Corp.
(“Kearny”), its subsidiary Kearny Bank (the “Bank”), and the Executive (the
“Participant”).
 
1.  
Purpose

 
The Program is designed to recognize and reward executives for their
contribution to the Bank’s performance. The Program is designed to reward
predefined performance goals that are critical to the Bank’s profitability,
growth and prudent management of business risk. The Program is further intended
to assist Kearny in its ability to motivate, attract and retain qualified
executives.
 
2.  
Effective Date

 
The Program is in effect July 1, 2016 through June 30, 2017, and will continue
to renew for successive one-year periods (each year being a “Program Year”)
unless otherwise terminated or modified in accordance with the Program and
specifically approved by the Compensation Committee (the “Committee”) of the
Kearny Board of Directors (the “Board”).
 
3.  
Eligibility

 
Participation is limited to those executives recommended by the Chief Executive
Officer and approved by the Committee during the first 90 days of each Program
Year. The Committee shall retain the discretion to include as a Participant any
otherwise-eligible executive hired or promoted after the commencement of a
Program Year.


4.  
Basis of Incentive Compensation Award

 
The Participant’s incentive compensation award under the Program is based on an
incentive target that is approved at the beginning of the Program Year by the
Committee (or its delegee) in its discretion. The incentive award is expressed
as a percentage of the Participant’s base salary, and may be awarded if either
or both the Kearny corporate goals (the “Corporate Goals”) and the Participant’s
individual goals (the “Individual Goals”) are achieved, along with a
“performance gate”.  In no event shall a Participant receive payment under the
Program that exceeds 200% of the Participant’s base salary for the Program Year.
 
5.  
 Program Details

 
The amount of incentive compensation that the Participant is entitled to receive
under the Program is determined based on the Participant’s award target and
weighting and achievement of the approved performance goals. The performance
period for achievement of any performance goal(s) is the Program Year.
 
a.  
 Award Targets and Weightings

 
Each Participant shall be assigned an incentive award target, calculated as a
percentage of the Participant’s base salary, which may be awarded if Kearny and
the Participant achieve targeted performance goals.
 
Target awards shall be weighted between Corporate Goals and Individual Goals.
The weightings for the two goal categories shall be recommended by the Chief
Executive Officer and presented to the Committee for review and approval.
Threshold, target and superior achievement levels for each Corporate Goal and
Individual Goal will be recommended by the Chief Executive Officer and presented
to the Committee for review and approval. The payout for the threshold
achievement level will be not less than 0% of the target payout, and the payout
for the superior achievement level will be not more than 200% of the target
payout.
 


  1
 

--------------------------------------------------------------------------------

 
Executive Management Incentive Compensation
Program                                                                                                                                                                                                   Kearny
Bank

b.
 Program Funding

 
A funding trigger is in place for the program. The Program is funded at the
superior level if the Company has positive operating earnings for the Program
Year.  The incentive awards paid are then determined by the Committee using the
performance measures selected for the Program Year.  In other words, the funded
amount is adjusted downwards to reflect actual performance.
 
c.  
Performance Gate

 
The Bank must achieve at minimum 50% of the budgeted net income (“Threshold Net
Income”) for the Program Year for any incentive compensation to be
paid.  Corporate and/or Individual Goals are capped at target if a Threshold Net
Income of is less than 75% of Program Year budgeted net income.
 
The program may be adjusted for extraordinary items at the discretion of the
Compensation Committee with Board approval.
 
d. 
Corporate Goals

 
The Corporate Goals for the Program Year will be recommended by the Chief
Executive Officer and approved in writing by the Committee within the first 90
days of the Program Year.
 
e. 
 Individual Goals

 
Individual Goals for the Program Year will be established for each Participant
in conjunction with his or her direct supervisor and will be presented to the
Committee for review and approval.
 
f. 
 Determination of Incentive Compensation Award

 
The Committee will review performance against the Corporate Goals and any
Individual Goals established for the Participant once the audited financial
results are confirmed, certify in writing that the applicable performance goals
were satisfied, and determine the amount of the incentive compensation award, if
any, to be paid to each Participant under the Program. Notwithstanding any
provision of the Program to the contrary, in making this determination, the
Committee may, in its discretion, in light of such considerations as it may deem
relevant, increase or decrease any payments to which a Participant would
otherwise be entitled by such amount or percentage as the Committee deems
appropriate.
 


  2
 

--------------------------------------------------------------------------------

 
Executive Management Incentive Compensation
Program                                                                                                                                                                                                   Kearny
Bank

6.  
Administrative Matters

 
a.  
 Administration of the Program

 
Responsibility for the administration of the Program, as described herein, rests
with the Committee. The Chief Executive Officer shall monitor for accuracy the
performance reporting of the Participant and make recommendations to the
Committee concerning the amount of the Participant’s awards under the Program.
In addition, the Committee, and ultimately the Board, is responsible for the
overall oversight, supervision and existence of the Program. The Committee has
been delegated the sole discretion to interpret the terms of the Program, to
determine eligibility for benefits, and to calculate and render final incentive
compensation awards under the Program. The Committee shall also be empowered to
make any and all of the determinations not herein specifically authorized which
may be necessary or desirable for the effective administration of the Program.
 
Unless the Committee deems otherwise, awards will not be earned or paid,
regardless of Corporate or individual performance, if 1) any regulatory agency
issues a formal, written enforcement action, memorandum of understanding or
other negative directive action where the Committee considers it imprudent to
provide awards under the Program or 2) after a review of the Company’s credit
quality measures the Committee considers it imprudent to provide awards under
the Program.
 
The Committee may withhold or adjust any incentive compensation award in its
sole discretion as it deems appropriate and will notify the Participant of its
decision to withhold or adjust an incentive compensation award.
 
Any decision or interpretation of any provision of the Program adopted by the
Committee shall be final and conclusive.
 
b.  
 Active Participation Required



i.  
New Hires, Promotions, and Transfers



Participants who are not employed by the Bank at the beginning of the Program
Year will receive a pro-rata incentive award based on their length of employment
during a given year.


A Participant whose work schedule changes during the year will be eligible for
pro-rated treatment that reflects his/her time in the different schedules.


If a Participant changes his/her role or is promoted during the Program Year,
he/she will be eligible for the new role’s target incentive award on a pro rata
basis (i.e. the award will be prorated based on the number of months employed in
the respective positions.)


ii.  
Termination of Employment – General



Unless otherwise specified in this Program, and as the Program is designed to
encourage employees to remain in the employment of the Bank or its affiliates, a
Participant must be an active employee of the Bank at the time the award is
paid.
 



  3
 

--------------------------------------------------------------------------------

 
Executive Management Incentive Compensation
Program                                                                                                                                                                                                   Kearny
Bank

iii.  
Termination of Employment without Cause



Unless otherwise noted in the Program, if a Participant is involuntarily
terminated by the Bank or the Company without “cause” (as defined below), the
Participant’s potential incentive award may, in the sole discretion of the
Compensation Committee, be prorated.  The Compensation Committee will consider
the following factors in its pro-ration process: (i) reason for termination of
employment, (ii) level of achievement of the Participant’s goals as of the
Participant’s date of termination, and (iii) other factors the Committee deems
relevant to the specific situation.


For purposes of this Program, a termination for “cause” shall mean termination
because of a Participant’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform his or her job functions, willful violation of any law, rule,
regulations (other than a traffic violation or similar offenses) or the
Participant’s breach of any cease and desist order issued by the Office of the
Comptroller of the Currency (or any successor agency) or the U.S. Securities and
Exchange Commission.


iv.  
Voluntary Resignation of Employment or Termination for Cause



If a Participant voluntarily resigns or is terminated by the Bank for cause, no
incentive award will be paid to the Participant.


v.  
Voluntary Resignation for Good Reason



If a Participant maintains an employment or change in control agreement with the
Bank or the Company and terminates his or her employment with the Bank for Good
Reason (as defined in the applicable employment or change in control agreement),
the Participant will receive a pro-rated incentive award.  The Compensation
Committee will prorate the award based on the Participant’s base salary earned
as of his or her termination date or other factors the Compensation Committee
deems relevant to the proration process.


vi.  
Disability, Death and Retirement



A Participant that is receiving long-term disability benefits will not be
considered “actively employed” for the purposes of the Program and therefore
will not be eligible to receive incentive awards during the period in which the
Participant is on long-term disability, but may earn a pro-rata portion based on
their period of active service.   A Participant that is receiving short-term
disability benefits may be eligible to participate in the Program during the
period the Participant is on short-term disability, at the discretion of the
Compensation Committee.


In the event of death, the Bank will pay to the Participant’s estate the
pro-rata portion of the award that had been earned by the Participant as of his
or her date of death.  The Compensation Committee will determine what portion of
the award had been earned based on: (i) the base salary earned by the
Participant as of his or her date of death and (ii) such other factors as the
Committee deems relevant. 
 


  4
 

--------------------------------------------------------------------------------

 
Executive Management Incentive Compensation
Program                                                                                                                                                                                                   Kearny
Bank

Individuals who retire during the Program Year will receive a prorated award
based on their base salary earned as of their retirement date and other factors
the Committee deems relevant.  For the purposes of this Program, retirement is
defined as age 55 with a minimum of 5 years of service.


vii.  
Change in Control



Upon the occurrence of a Change in Control (as defined in the Company’s
employment agreement with its President and Chief Executive Officer) of the
Company or Bank, the Bank will pay a Participant the pro-rata portion of the
award that had been earned by the Participant as of the date of the Change in
Control, and for purposes of calculating the amount, the Threshold Net Income
target shall be deemed to be satisfied.  The Compensation Committee will
determine what portion of the award had been earned based on: (i) the base
salary earned by the Participant as of the date of the Change in Control and
(ii) such other factors as the Committee deems relevant. 


7.  
Payment Method

 
The Compensation Committee, in its sole discretion, may elect to distribute all
or a portion of an incentive award in Kearny common stock and/or cash to further
align Participants’ interests with those of the Kearny shareholders. Payment of
awards, less deferrals and applicable federal, state and local taxes, will be
made as soon as practicable following the end of the Program Year (the “Payment
Date”), but in no event before certification of the Committee or later than
September 30th following the end of the Program Year.
 
8.  
Modification and Termination of Program

 
The Program may be modified or changed at any time by the Committee in its
discretion, followed by written notification to the Participant as soon as
reasonably practicable. The Program may be terminated at any time by the
Committee in its discretion, followed by written notification to the Participant
as soon as reasonably practicable. In the event of a Program termination, the
Participant shall continue to be eligible for incentive compensation awards for
the Program Year prorated through the Program’s termination date, unless the
Committee determines in its discretion that no incentive compensation should be
paid. Any incentive compensation awards shall be calculated through the date of
the Program termination on such basis as the Committee deems appropriate in its
discretion and will be payable as soon as practicable after the termination of
the Program but in no event later than September 30th following the end of the
Program Year.
 
9.  
Participant Rights Not Assignable; Program not a Contract

 
Any awards made pursuant to the Program shall not be subject to assignment,
pledge or other disposition.
 
Nothing contained in the Program shall confer upon any employee any right to
continued employment or to receive or continue to receive any rate of pay or
other compensation, nor does the Program affect the right of Kearny or the Bank
to terminate a Participant’s employment. Participation in the Program does not
confer rights to participation in other Kearny or Bank programs or programs,
including annual or long-term incentive programs, non-qualified retirement or
deferred compensation programs or other executive perquisite programs.
 


  5
 

--------------------------------------------------------------------------------

 
Executive Management Incentive Compensation
Program                                                                                                                                                                                                   Kearny
Bank

10.  
Ethical Statement

 
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment.  In addition, any incentive compensation as
provided by the Program to which the employee would otherwise be entitled will
be revoked.
 
Participants who have willfully engaged in any activity, injurious to the Bank,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during the award period in which the termination occurred.
 
11.  
Governing Law

 
The parties agree that the interpretation and enforcement of the Program shall
be governed by the laws of the state of New Jersey. The Participant consents and
waives any objection to personal jurisdiction and venue in such court. The
Program, and any payments thereunder, shall not be subject to the Employee
Retirement Income Security Act.
 
12.  
Attorney’s Fees and Costs

 
The parties agree that in the event of any legal action arising out of or
relating to the interpretation or enforcement of the Program, Kearny and the
Bank shall be entitled to recover their attorney’s fees and costs in the event
that they are (or either of them is) the prevailing party.
 
13.  
No Oral or Written Representations

 
The parties agree that they have relied on no oral or written representation or
promises not set forth herein, and that the terms of the Program are set forth
solely in the written Program document and it constitutes the complete and
entire agreement of the parties relating to the subject matter hereof.
 
14.  
Clawback

 
Participant, while employed by the Bank and in the conduct of his or her duties
as an employee, shall not expose Kearny or the Bank to any unreasonable or
unnecessary risk. All incentive compensation awards under the Program are
subject to the terms of Kearny’s or the Bank’s recoupment, clawback or similar
policy as such may be in effect from time to time, as well as any similar
provisions of applicable law, which could in certain circumstances require
repayment of an incentive compensation award or portion thereof.
 
15.  
Banking Regulatory Provision

 
All incentive compensation awards under the Program are subject to any
condition, limitation or prohibition under any financial institution regulatory
policy or rule to which Kearny or the Bank is subject.
 
 
 
 
Approved by the Boards of Directors of Kearny Financial Corp. and Kearny Bank on
September 21, 2016.
 

  6
 

--------------------------------------------------------------------------------

 
Executive Management Incentive Compensation
Program                                                                                                                                                                                                   Kearny
Bank



 
Executive
Payout Opportunity
Performance Factors & Weightings
 
Earnings
Loans
Deposits
Asset Quality
Interest Rate Risk
 
Qualitative
 
Craig Montanaro
35%
50%
15%
15%
10%
10%
0%
William Ledgerwood
30%
50%
15%
15%
10%
10%
0%
Patrick Joyce
25%
30%
50%
10%
10%
0%
0%
Erika Parisi
25%
50%
0%
0%
0%
0%
50%
Eric Heyer
25%
50%
15%
15%
0%
20%
0%



 


 
 
 
 
 